Case 19-20646-KCF   Doc 36-1 Filed 10/15/19 Entered 10/15/19 08:42:35   Desc
                          Certification Page 1 of 4
Case 19-20646-KCF   Doc 36-1 Filed 10/15/19 Entered 10/15/19 08:42:35   Desc
                          Certification Page 2 of 4
Case 19-20646-KCF   Doc 36-1 Filed 10/15/19 Entered 10/15/19 08:42:35   Desc
                          Certification Page 3 of 4
Case 19-20646-KCF   Doc 36-1 Filed 10/15/19 Entered 10/15/19 08:42:35   Desc
                          Certification Page 4 of 4
